Citation Nr: 1714436	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty for training (ACDUTRA) from January to August 1989 and active military service from October 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in November 2015 and November 2016,  and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand.


FINDINGS OF FACT

1.  The Veteran's STRs are silent as to any complaints, treatment, or diagnoses related to a TBI during service; there is no competent credible evidence that the Veteran sustained a head injury or brain injury in service.

2.  The most probative evidence is against a finding that the Veteran has residuals of an in-service TBI. 



CONCLUSION OF LAW

The criteria for service connection for residuals of a traumatic brain injury have not been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran, who had service in Dhahran, Saudi Arabia from November 30, 1990 to June 4, 1991 contends that he has residuals of a TBI due to a blast during that service.  VA has acknowledged that there were SCUD missile attacks during the Gulf War in Dhahran in January and February 1991, including the February 25 attack mentioned by the Veteran in his July 1999 statement (See DRO's written statement added to the record in April 2016).  However, as discussed in further detail below, the Board fids that the Veteran does not have a TBI due to any such SCUD missile attack or blast.

The Board finds that any statement as to a head injury in service is less than credible given the record as a whole.  The Veteran's service treatment records (STRs) are negative for complaints of, or treatment for, a head injury.  Moreover, the Veteran's May 1991 report of medical history for redeployment purposes (upon completion of deployment overseas) reflects that he denied ever having had a head injury, dizziness or fainting spells, frequent or severe headaches, loss of memory or amnesia, or periods of unconsciousness.  The Board finds that the Veteran's May 1991 statement wherein he denied a head injury in service is most credible as to a head injury given that it was contemporaneous to service. 

The Board acknowledges that the Veteran has reported that he has had headaches since a 1991 blast explosion during the Gulf War when he was left dazed after he hit his head on the roof of a vehicle.  See March 2009 VA records.  He has also stated that he had already been experiencing headaches prior to the alleged incident but that the headaches worsened after that injury and that they have been constant since that incident (see March 2009 and July 2009 VA records.)  However, the Veteran's STRs are negative for complaints of, or treatment for, headaches, and the Veteran denied frequent or severe headaches in May 1991.  In addition, a DA Form 5570, signed by the Veteran in November 1990 and June 1991 reflects that he did not "check" that he had frequent headaches, although he did "check" asthma/hay fever.  The Board finds that if the Veteran had frequent headaches in service, it would have been reasonable for him to have noted it at that time when given the specific opportunity to report such problems, particularly as he identified other problems in that report when questioned.

An April 1994 VA examination report reflects the opinion of the clinician that the Veteran "impresses me as a probably somewhat immature personality with personality problems. . . "  Another April 1994 VA examination report reflects that the Veteran's neurological examination was "entirely normal.  All tests of cranial nerve function were normal."  It was noted that "finds insufficient to diagnoses neurological disease."

A May 1994 VA examination report reflects that the Veteran denied any significant trauma while deployed in the Persian Gulf and that his MMPI test results indicated highly questionable validity consistent with a response set suggesting that he was greatly exaggerating psychological complaints.  The Board notes that although the report is not specific with regard to a TBI, it does provide evidence of the Veteran's credibility with regard to his health.  

In March 2009, the Veteran filed a claim for service connection for a TBI.  The Veteran has been inconsistent as to how close in proximity he was to an alleged blast in service.  The Veteran initially stated that he was 200 meters away from a blast (See February 1994 VA record), but he has subsequently stated that he was 25 yards away (See May 2009 record), 30 to 40 yards away (See May 2009 record), 30-45 yards away (See November 2009 statement), "only feet away" (June 2011 VA examination report), and 150 yards away (See January 2016 record).  The Board acknowledges that a Veteran may not be expected to be able to identify exactly how close he was to a blast; however, the Board finds that there is a substantial difference between 200 meters, which is more than two football fields in length (approximately 218 yards or approximately 654 feet), and being "only feet away".  As such, his statements regarding his distance from a SCUD missile blast in service are not credible.  The Veteran has also stated that he did not seek treatment after the alleged incident but also stated that he did seek treatment (See Board hearing transcript, page 6.)  He has stated that he was "shaken" by his buddy after the incident, but has also described the incident as requiring him to have been pulled or dragged from the vehicle.  The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's conflicting statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)
 
2009 VA records reflect that the Veteran was diagnosed with "probably TBI" and had a "history of a TBI"; however, the record reflects that these assessments were based, in part, on the Veteran's assertion that he had experienced an injury with noted disorientation at the time of a blast 25 yards away from him and during which he hit his head on the roof of the vehicle.  The Veteran further asserted that he was stunned/dazed by the incident and had to be pulled from the vehicle.  He further reported constant headaches since that time.  (The Veteran has also previously reported that he has headaches as a side effect of Celexa.  (See May 2009 VA record.))

The Board finds that the Veteran's version of his service is less than credible given the record as a whole; the inconsistencies in his reports; and the indications on psychological testing that the Veteran's reports of his health history were not valid.  Thus, any diagnosis of a TBI, or residuals of such, based on his unsupported facts lacks significant probative value.  (e.g. May and October 2009 VA clinical records.)

Even assuming, arguendo, that the Veteran sustained a TBI in service, the preponderance of the evidence is against finding any current residuals of such TBI.  A June 2009 VA clinical record reflects, upon examination of the Veteran and based on the assumption of a TBI due to his statement, that the "results of the evaluation do not suggest that [the Veteran] has experienced any long-term cognitive effects from his prior TBI."  Thus, even if the Veteran had a TBI in service, the examiner found no long term residuals.  The report also reflects that a May 2009 brain imagining revealed "multiple discrete nonspecific T2 FLAIR hyperintense foci in the bilateral periventricular and subcortical white mater, which probably represents early microangiopathic changes."

A May 2016 VA examination report reflects that the Veteran does not have a TBI or residuals of such.  

A June 2016 VA examination report also notes that the Veteran has a personality disorder/maladaptive personality traits which are likely the significant contributor to his impairments in psychosocial functioning, and less likely due to a blast injury in service.  The clinician also noted that being exposed to a trauma such as a SCUD missile attack likely does not cause anti-social personality traits.  A December 2016 VA opinion reflects that it is less likely than not that the Veteran sustained a head injury in service.  This opinion was supported by a lack of STRs documenting such, the Veteran's denial of such on his 1991 redeployment medical history, and the Veteran's denial of frequent headaches on his DA Form 5570.  The clinician, a board certified neurologist, also noted that the 2009 brain MRI findings noted above are not indicative of a TBI.  

In sum, there is no probative evidence (i.e. based on an accurate history and diagnostic findings) that the Veteran has current residuals of a TBI.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  The Board notes that the Veteran is competent to report symptoms such as memory loss, visual difficulties, and/or headaches.  However, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of a TBI.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this regard the Board also notes that the claims file includes an August 2010 VA clinical record which reflects that the Veteran reported that in approximately June 2010 (post service), he was rear-ended by another vehicle and hit his head on the steering wheel and the top of the headrest, and he has also reported that he had a superficial or "glancing" gunshot wound to the skull (See February 1994 record and December 2009 Primary Care New Visit record).  Thus, he has contended several possible head injuries or trauma to the brain.  The STRs are negative for any such injury incurring in service, and there is no competent credible evidence that he had a gunshot injury in service.  The Board has also considered the Social Security Administration (SSA) records and the buddy statements but finds that they do not provide probative evidence that the Veteran has current residuals of a TBI.  SSA records which reflect a TBI are based on the VA clinical findings which the Board, as noted above, has found less than probative based on the Veteran's less than credible and unsupported history. 

As a service connection claim requires, at a minimum, medical evidence of a current disability, the veteran's claim for service connection for residuals of a TBI is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even if the Veteran has current residuals of a TBI, the probative evidence does not support a finding that the Veteran incurred the TBI in service.  To the contrary, the evidence is against such a finding.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for residuals of traumatic brain injury (TBI) is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


